535 Pa. 515 (1994)
636 A.2d 626
COMMONWEALTH of Pennsylvania, Appellant,
v.
502-504 GORDON STREET IN the NINTH WARD OF the CITY OF ALLENTOWN, COUNTY OF LEHIGH, Commonwealth of Pennsylvania as Described With Particularity in Deed Book Volume 366 Page 342, Recorder of Deeds Office, Lehigh County and all Improvements, Appurtenances, Buildings, Structures, Furnishings, Equipment and all Items of Personalty Found Therein.
Appeal of Mattia LONARDO and Marjorie J. Lonardo.
Supreme Court of Pennsylvania.
Argued January 27, 1994.
Decided February 15, 1994.
Robert L. Steinberg, Allentown, for Com.
John P. Karoly, Jr., Allentown, for M & M Lonardo.
Mary Benefield Seiverling, Harrisburg, for amicus curiae Atty. General's Office.
Before NIX, C.J., and ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
FLAHERTY, J., did not participate in the consideration or decision of this case.
*516 CASTILLE, J., dissents.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.